                            Case 2:18-cv-14128-WJM-MF Document 11-1 Filed 04/22/19 Page 1 of 2 PageID: 121
                                                         Exhibit A to the Complaint
Location: Livingston, NJ                                                                               IP Address: 108.35.153.139
Total Works Infringed: 32                                                                              ISP: Verizon Fios
 Work        Hash                                         Site                UTC          Published         CRO App. File   CRO Number
                                                                                                             Date
 1           4237D3A3CC813F67439A814685D204E38B731118     Vixen               07/18/2018   02/23/2018        03/01/2018      PA0002079181
                                                                              02:42:49
 2           07EC80C56B473DD0771AB7D4A3E905994A87A408     Blacked             07/19/2018   07/19/2018        09/01/2018      16920689708
                                                                              23:09:28
 3           197ABAC97B3D210369FA6D08682C7312D58A5743     Blacked             07/07/2018   01/30/2018        03/01/2018      PA0002079186
                                                                              02:18:54
 4           1ED7894C730F91D284F9451A87ECDC8F5187BF50     Blacked Raw         06/06/2018   05/12/2018        05/24/2018      PA0002101380
                                                                              15:44:47
 5           21D171DF7EFFBC46E8986EE3848E3B5A4E4C26AB     Tushy               08/15/2018   08/14/2018        09/01/2018      PA0002119587
                                                                              15:29:37
 6           245E7595EAF9BD032DBBCC7121C46D91F6011AA6     Tushy               07/11/2018   06/05/2018        06/30/2018      16761912618
                                                                              20:34:15
 7           2792CFE99C40641407BFC00440005D0FBAC48D6F     Tushy               07/26/2018   07/25/2018        09/01/2018      16920689471
                                                                              23:44:04
 8           2BB294011649FDDB07A8B97BE5A6645AC16FF6E8     Vixen               08/06/2018   08/02/2018        09/01/2018      PA0002119574
                                                                              12:17:39
 9           2FB77FD5F414A077B6A9ABBD094E60D60C18311D     Blacked             06/06/2018   04/10/2018        05/23/2018      PA0002101304
                                                                              15:36:48
 10          3237B66E5E5FB408BD729F97F2EEFC14A86E98C6     Tushy               06/27/2018   06/25/2018        07/15/2018      16822264279
                                                                              21:11:01
 11          3B7D74C183523D3A8AA2E1EB60D28387ED46BF11     Tushy               08/13/2018   08/09/2018        09/01/2018      16920689855
                                                                              18:22:19
 12          48FC851FEDE158FA68466F2C2EC15D57A24CE18A     Blacked Raw         06/22/2018   06/21/2018        07/26/2018      PA0002112156
                                                                              21:09:36
 13          5276AA353AF0E85CBAF9386EBD9DE0D312F857C1     Blacked             07/04/2018   07/04/2018        07/15/2018      16822264526
                                                                              19:49:47
 14          53B63347AEFFE36C5758F862EBE76328D5C53544     Blacked             07/02/2018   03/06/2018        04/12/2018      PA0002091581
                                                                              12:59:20
 15          54DB964FF0380049DF191198925EFE7D2B6DFF65     Blacked             06/06/2018   06/04/2018        07/09/2018      PA0002109329
                                                                              15:46:13
 16          5C129E1870A36D3B353ED0950B4E7BD485B3DA50     Tushy               06/21/2018   02/15/2018        03/02/2018      PA0002104881
                                                                              19:39:35
                 Case 2:18-cv-14128-WJM-MF Document 11-1 Filed 04/22/19 Page 2 of 2 PageID: 122
Work   Hash                                       Site          UTC          Published    CRO App. File   CRO Number
                                                                                          Date
17     7C8023CDDDFB52DA97E2E4A518C37DB69EFF28C5   Blacked       06/05/2018   05/05/2018   05/24/2018      PA0002101366
                                                                19:31:22
18     84AACBC9CFE62E91C235F4812049D494261798A9   Blacked Raw   06/06/2018   05/17/2018   05/19/2018      16665887918
                                                                15:52:17
19     85D5FBF147E9471F935771CE52471E3036270454   Tushy         06/05/2018   05/26/2018   06/30/2018      16758501472
                                                                19:50:16
20     88CC37185550B7F47C66918862B844C8056F3C00   Tushy         07/07/2018   07/05/2018   07/15/2018      16822146372
                                                                02:36:10
21     943C5CEE96C0DCE943083F1B48258DF10C5EE089   Vixen         06/22/2018   05/09/2018   05/19/2018      16665888184
                                                                14:38:04
22     9F02218C1488544F43D1FED807CB4B40D368A4BA   Blacked       06/05/2018   05/30/2018   06/30/2018      16758569284
                                                                19:42:32
23     A62630310E9B12C6ECA5DE42C0B4737F82C500C3   Blacked       07/26/2018   07/24/2018   09/01/2018      PA0002119589
                                                                20:18:34
24     C75D2E32CF8D8B2AC61DA56AA33AEE3C70EE140D Tushy           08/06/2018   08/04/2018   09/01/2018      PA0002119573
                                                                13:19:52
25     CD697A3549A0F9C1A1B30D3FE01F50E6F82FA365   Blacked       07/11/2018   04/15/2018   05/23/2018      PA0002101306
                                                                20:42:55
26     D0944B3B26CD699C8CBD1F29C33DEB31C4958BA0   Blacked       06/13/2018   05/15/2018   05/19/2018      16665888065
                                                                01:18:06
27     D7D96219F75CB298E2C1029F953017860E5C1004   Blacked       06/20/2018   06/19/2018   06/30/2018      16758501621
                                                                03:24:55
28     D9D453CA10A11F235D92278E4484BBE5A2B5A9F1   Blacked Raw   07/07/2018   06/26/2018   07/15/2018      16822264368
                                                                02:43:36
29     F4D451D280EA3EFD522634DAD50CA43E70707840   Blacked Raw   08/06/2018   07/31/2018   09/01/2018      16920689659
                                                                14:54:06
30     FC6C3F4348C53D3DC1DDD5949FAF4EB3399C6363   Tushy         06/13/2018   05/11/2018   05/24/2018      PA0002101379
                                                                01:23:07
31     FD94F66DD045FAE1B735ACF2E56118445ECDB9B6   Blacked       06/05/2018   05/10/2018   05/24/2018      PA0002101376
                                                                19:45:03
32     FE14ADE82FF2485EC91596EA5FFA5176B048BE2B   Blacked Raw   07/23/2018   07/21/2018   09/01/2018      PA0002119592
                                                                19:17:43
